DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/29/20.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van et al. (WO 2015/086413 A1), hereinafter, Van in view of Zemp et al. (Pub. No.: US 2018/0164418), hereinafter, Zemp.
Regarding claims 1 and 10, Van discloses an array of CMUT cells (claim 10) and an ASIC drive circuit (p. 4, |. 1-3: "while the signal transmitter/receiver (provided through the ASIC electronics) can drive and/or sense via coupling to the separate signal (first and second) electrodes."; p. 8, |. 2-5: "For transmission the first electrode S1 and the second electrode S2 are driven (controlled) by a rf generator (generalized as the signal transmitter/receiver 105) whose AC signal...") and a bias-T node connection, comprising a capacitor and a transistor (p. 2, |. 5-16; p. 4, I. 16-19; p. 17, |. 10-13; figs. 3a, 6) and thus "a "failing CMUT cell" will not cause large shortcut currents and therefore will not cause breakdown of the whole array or the connected ASIC." (p. 17, |. 10-13); from which the subject-matter of claim 1 differs in that the ultrasound system further comprises an intermediate circuit comprising a passive integration technology circuit; wherein the intermediate circuit comprises the above bias-T node connection which comprises the capacitor and transistor. Hence, the Bias-Tee, which enables resilience against breakdown of the whole array, is constructed as a specific circuit and realised using a passive integration technology. Note that the usage of passive integrated technology is a normal design procedure and well known in the art, as are the advantages thus achieved, e.g. performance increase, reduction of application board size, etc. It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize the teachings of Zemp to provide applicant’s invention without the use of inventive skill with the bias-Tee between the drive circuit and the ultrasound transducer devices (fig. 3: 34, par. [0037], par. [0045]; claims 13, 19).
Regarding claim 2, Van further discloses the buffer element comprising a resistor (p. 13, |. 32: "resistor 35"; figs. 3a, 6);
Regarding claim 3, Van further discloses the drive circuit comprising a single terminal; and the second terminals of the transduce cells being connected (fig. 6: 33; p. 13, |. 11-14: "has the second electrode S2 interconnected along another direction").
Regarding claim 4, Van further discloses the drive circuit comprising transmitter and receiver (p. 13, |. 25-27; fig. 6: 31: TX/RX).
Regarding claims 5, Van discloses wherein the drive circuit port comprises first and second drive circuit terminals, wherein the drive circuit comprises a differential transmitter connected to the first and second drive circuit terminals and a differential receiver connected to the first and second drive circuit terminals (see: Fig. 5, page 5, lines 14-19 and page 12, lines 4-17).
Regarding claim 6, Van further discloses the drive circuit port comprising a first terminal and a second terminal; wherein the transmitter is connected to the first terminal and the receiver is connected to the second terminal (fig. 1c).
Regarding claim 7, Van discloses the ultrasound system as claimed in claim 1, wherein the set of ultrasound transducer devices is a 1D array of transducer devices and each drive circuit port connects to a single ultrasound transducer device (see: page 13, lines 20-22).
Regarding claim 10, Van further discloses the ultrasound system as claimed in claim 1, wherein the, or each, intermediate circuit is located physically proximate to the set of ultrasound transducer devices.
Regarding claim 11, Van discloses the ultrasound system as claimed in claim 1, wherein the or each CMUT cell (1) of each device is adapted to be operated in a collapsed mode (see: page 5, line 5 and, page 8, lines 17-25 and Figs. 2-3).
Regarding claim 12, Van further discloses CMUT cells comprising a substrate 112, first electrodes S1 and second electrodes S2 and a flexible membrane (page 7, lines 10-12, Figs. 1, 7; claim 1); 
a flexible membrane (114), wherein the flexible membrane (114) is at least partially spatially separated from the first electrode (S1); and a second electrode (S2) connected to the flexible membrane (114), wherein the second electrode (S2) is concentric with the first electrode (S1).
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose “the device further comprises: a second drive circuit arranged to deliver an AC drive signal and receive a reflected signal at a second drive circuit port associated with at least one of the ultrasound transducer devices, wherein the second drive circuit comprises an ASIC; and a second intermediate circuit between the second drive circuit and the set of ultrasound devices, wherein the second intermediate circuit comprises an array of coupling circuits, each coupling circuit between the second drive circuit port and the associated at least one ultrasound transducer device, and comprising a buffer element connected between a bias voltage terminal and the second terminal and a capacitor in series between the second terminal and the second drive circuit port, wherein each port of the second drive circuit connects to the second terminals of a column of ultrasound transducer devices through the second intermediate circuit, wherein the second intermediate circuit comprises a passive integration technology circuit.” As recited in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861